Name: Commission Regulation (EEC) No 772/92 of 27 March 1992 correcting Regulation (EEC) No 749/92 fixing export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/34 Official Journal of the European Communities 28 . 3. 92 COMMISSION REGULATION (EEC) No 772/92 of 27 March 1992 correcting Regulation (EEC) No 749/92 fixing export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to, Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 749/92 (3) fixes export refunds on rice and broken rice ; whereas, owing to a mistake, the date of entry into force of that Regulation is not in line with the measures submitted to the Management Committee for an opinion ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The date *27 March 1992' in Article 2 of Regulation (EEC) No 749/92 is hereby replaced by '1 April 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . (2) OJ No L 73, 19. 3 . 1992, p . 7. (3) OJ No L 82, 27. 3 . 1992, p . 36.